RETIREMENT AGREEMENT

 

THIS AGREEMENT (this “Agreement” including as amended from time to time),
effective as of January 6, 2016 (the “Effective Date”), by and between
Southwestern Energy Company, a Delaware corporation (the “Company”), and Steven
L. Mueller (“Mr. Mueller”).

WHEREAS, the parties intend that this Agreement provide for Mr. Mueller’s
transition from Chief Executive Officer as well as Mr. Mueller’s subsequent
retirement from employment with the Company and as a director;

NOW, THEREFORE, in consideration of the covenants and agreements set forth in
this Agreement, the Company and Mr. Mueller hereby agree as follows:

1. Retirement Date.  Effective on the Effective Date, Mr. Mueller has resigned
his position as Chief Executive Officer of the Company and all positions held
with subsidiaries of the Company.  He has agreed to remain as a non-officer
employee, reporting to the Chief Executive Officer, and a director of the
Company and the Chairman of the Company’s Board of Directors (the “Board”)
through the earlier of (a) the adjournment of the 2016 annual meeting of
stockholders of the Company (the “2016 Annual Meeting”) and (b) 5:00 p.m.
Central Daylight Time on May 17, 2016 (the “Retirement Date”).  Effective on the
Retirement Date, Mr. Mueller’s employment shall terminate and, if he is still a
director of the Company, he shall resign as a director.  Mr. Mueller also agrees
not to consent to nomination as a director of the Company other than by the
Board at the 2016 Annual Meeting or at any subsequent annual or special meeting
of stockholders of the Company, and acknowledges that the Board does not expect
to nominate him for election as a director at the 2016 Annual Meeting or any
subsequent meeting.

2. Compensation and Benefits as Chairman.  From the Effective Date through the
Retirement Date: 

(a) the Company shall continue to pay Mr. Mueller the annual base salary
established for 2016 according to the Company’s normal payroll practices, less
normal and appropriate withholdings;

(b) Mr. Mueller shall remain eligible for his annual cash incentive bonus
payable for 2015 under the Company’s 2013 Incentive Plan (the “2013 Plan”),
based upon his 2015 salary and the achievement by the Company of the previously
established performance objectives, with the discretionary component of Mr.
Mueller’s bonus to be determined by the Compensation Committee of the Board in
accordance with the terms and guidelines under the 2013 Plan, with such bonus
payable no later than March 15, 2016

(c) Mr. Mueller shall be eligible for an incentive cash bonus for the period
from the Effective Date to the Retirement Date at 100% of his base salary paid
during that period, with the criteria for determining the incentive cash bonus
and the decision as to whether he will receive such incentive cash bonus to be
made by the Compensation Committee of the Board in its discretion, and payable
within sixty (60) days following the Retirement Date;

(d) Mr. Mueller shall be entitled to vacation, holiday and benefit time and
shall continue to participate in the Company’s health and dental insurance
plans, medical reimbursement plans, disability and life insurance plans, 401(k)
plans, pension and retirement plans and any other plans in which Mr. Mueller was
eligible to participate as the Company’s Chief Executive Officer, with the same
Company contributions, if any, as in effect prior to his resignation as the
Company’s Chief Executive Officer;

(e) Mr. Mueller shall receive all perquisites that are offered to him as of the
Effective Date, to the extent such perquisites remain available to other
executives of the Company through the Retirement Date;





--------------------------------------------------------------------------------

 

(f) Mr. Mueller shall not receive any other compensation or other benefits, and
for avoidance of doubt, shall not receive any equity awards, following the
Effective Date; and

(g) Mr. Mueller shall have access to such office space, company-issued computer
equipment and secretarial support as the Company determines is necessary for him
to perform his duties as a non-officer employee.

3. Retirement Payment and Benefits.  Subject to the provisions of Section 15 of
this Agreement and in consideration for Mr. Mueller’s obligations under this
Agreement, including without limitation, his delivering to the Company a valid
Supplemental Release (without revoking it) as referenced in Section 7 herein,
 the Company shall pay and provide Mr. Mueller with the payments and benefits
described in this Section 3 (the “Retirement Payments and Benefits”).  The
Retirement Payments and Benefits shall consist of the following:

(a) Mr. Mueller’s balance in his accounts under the Company’s Nonqualified
Retirement Plan and Supplemental Retirement Plan will be paid to him in
accordance with the terms of such plans;

(b) A one-time payment equal to 16/52 times his annual base salary in effect on
the Effective Date (representing two weeks per year for his eight full or
partial years of service as an officer and employee of the Company), payable on
the Payment Date (as defined in Section 15);

(c) All unvested stock options and restricted stock awards granted to Mr.
Mueller pursuant to the 2013 Plan and prior plans shall vest as of the
Retirement Date, and performance units granted to Mr. Mueller under the 2013
Plan and the Company’s 2002 Performance Unit Plan shall be modified in
accordance with the Amendment to Award Agreements being executed simultaneously
with this Agreement (the “Amendment to Award Agreements”);

(d) The Company shall make a lump-sum payment to Mr. Mueller in respect of any
earned but unused vacation time as of the Retirement Date, such amount will be
paid to him in a single lump sum on the Retirement Date;  and

(e) Following the Retirement Date, Mr. Mueller shall be entitled to participate
in health and dental insurance plans and other plans if and to the extent such
plans remain available, and subject to the terms of such plans, generally to
individuals who retired from the Company at age 62 or older (for the avoidance
of doubt, the Company reserves the right to amend or terminate such plans at any
time and for any reason).

4. Advisory and Consulting Services.  In consideration of the compensation and
other consideration provided in this Agreement, Mr. Mueller hereby agrees to
provide to the Company during the period commencing from the Retirement Date and
ending on the date that is one year after the Retirement Date (the “Advisory
Term”) services of an advisory or consultative nature as may reasonably be
requested by the Company’s Chief Executive Officer or the Board, subject to (a)
the Company’s ability to terminate the Advisory Term due to the failure of Mr.
Mueller to comply in any material respect with the terms of this Agreement or
for Cause (as defined in the Executive Severance Agreement entered into by Mr.
Mueller and the Company), or (b) Mr. Mueller’s ability to terminate the Advisory
Term upon fifteen (15) days notice to the Company.

5. Advisory Term Expenses.  During the Advisory Term, the Company will reimburse
Mr. Mueller for any and all reasonable and proper expenses that are (a) incurred
in connection with Mr. Mueller’s rendition of the advisory and consultative
services requested by the Company hereunder, and (b) permitted under the
Company’s business expense and travel policies. 

6. Noncompetition and Nonsolicitation.  In consideration of the compensation and
other consideration provided in this Agreement, Mr. Mueller agrees that, before
the end of the Advisory Term, he will not, directly or indirectly:





--------------------------------------------------------------------------------

 

(a) engage in, including by way of serving as an employee, officer, partner,
manager or director of any entity that engages in, natural gas or oil
exploration or production in the United States of America or Canada (a
“Competitive Entity”); provided, however, that this clause does not prohibit his
ownership of nonoperating interests in oil and gas properties or of equity in a
publicly traded company that does not represent more than 5% of the outstanding
economic interest or involve participation in management and provided further
that Mr. Mueller may, with the express written consent of the Board, which
consent shall not unreasonably be withheld, serve as a director of a Competitive
Entity; or

(b) employ or solicit for employment, whether on behalf of himself or any other
individual or entity, any individual then an employee of the Company or any of
its subsidiaries without the Company’s express written authorization; provided,
however, that this clause does not prohibit employing an individual who
responded to a general solicitation.

Mr. Mueller acknowledges and agrees that the geographic scope and the time
period of the covenants in this Section 6 are reasonable and appropriate but
agrees if, notwithstanding the foregoing, a court determines them to be invalid
or unenforceable, the court should revise them to extent necessary to allow them
to be valid and enforceable.

7. Release. 

(a)     In exchange for the payments, benefits and other consideration provided
in this Agreement, Mr. Mueller, for himself, his heirs and assigns, does hereby
forever permanently and irrevocably release, acquit and discharge the Company,
its directors, officers, agents, employees, attorneys, shareholders,
subsidiaries and affiliated companies and their directors, officers, agents,
employees, attorneys, and shareholders, and also employee benefit or
compensation plans and their fiduciaries, administrators, or trustees,
successors and/or assigns (the “Company Group”) from any and all claims and
demands of whatever nature Mr. Mueller has or may have, whether known or
unknown, from the beginning of time until the date that he executes this
Agreement, including, but not limited to, any claims for damages, wages,
salaries, severance, bonus, expenses, amounts due under any Company employee
benefit or compensation plan, back pay, court costs, and attorneys' fees, claims
arising under the Age Discrimination in Employment Act of 1967 (29 U.S.C. § 621,
et seq.) (“ADEA”), the Americans with Disabilities Act (42 U.S.C. § 12101, et
seq.), Section 301 of the Labor Management Relations Act (29 U.S.C. § 185),
Section 503 of the Rehabilitation Act of 1973 (29 U.S.C. § 706, et seq.), Title
VII of the Civil Rights Act of 1964 (42 U.S.C. § 2000(e), et seq.), the Civil
Rights Acts of 1866 and 1870 (42 U.S.C. §§ 1981, et seq.), the Civil Rights Act
of 1991 (P.L. 102-166), Vietnam Era Veteran Readjustment Act of 1974 (38 U.S.C.
Chapter 42, §§ 2011, 2012, and 2014), the Family and Medical Leave Act, the
Texas Commission on Human Rights Act, V.T.C.A. Labor Code § 21.001, et seq., the
Worker Adjustment and Retraining Notification Act, the Arkansas Civil Rights
Act, A.C.A. § 16-123-101, et seq., the Constitutions of the United States of
America, Arkansas, and/or Texas, and/or Executive Order 11246, as amended,
claims for short term disability or long term disability or other disability
benefits, violation of public policy, wrongful discharge, retaliation, breach of
express or implied covenant of good faith and fair dealing, intentional or
negligent infliction of mental/emotional distress, defamation, slander, damage
to reputation, false imprisonment, civil assault or battery, libel, invasion of
privacy, intentional interference with contractual or business relations, unpaid
wages or benefits, breach of contract, or tort under federal, state or local
law  (“Released Claims”). 

(b)      However, the general release and waiver of claims in this Section 7
excludes, and Mr. Mueller does not waive, release or discharge, (i) any benefits
provided in this Agreement or the various grant agreements, as amended, referred
to in Section 3(c) above, (ii) any claims and demands which may arise after the
Effective Date of this Agreement, or (iii) any claims or benefits under any
benefit plans under which Mr. Mueller has continuing rights.

(c)      This Agreement does not purport to limit any right Mr. Mueller may have
to participate in an investigation or proceeding conducted by the Equal
Employment Opportunity Commission or National Labor Relations Board. 



--------------------------------------------------------------------------------

 

However, Mr. Mueller understands and agrees that the release contained in this
Section 7 also applies to any claims brought by any organization, person, or
agency on his behalf, or class action under which Mr. Mueller may have a right
or benefit.  In the event of any complaint, charge, proceeding or other claim
(collectively, “Claims”) filed with any court, other tribunal, or governmental
or regulatory entity that involves or is based upon any claim waived and
released by Mr. Mueller in Section 7 above, he hereby waives and agrees not to
accept any money or other personal relief on account of any such Claims for any
actual or alleged personal injury or damages to himself, including without
limitation any costs, expenses and attorneys' fees incurred by him or on his
behalf.

(d)      Mr. Mueller further acknowledges and agrees that he has not suffered
any on-the-job injury for which he has not already filed a claim.  Mr. Mueller
represents and warrants that: (i) there has not been filed him or on his behalf
any legal or other proceedings against any member(s) of the Company Group
(provided, however, that Mr. Mueller need not disclose to the Company, and the
foregoing representation and warranty in this subpart (i) does not apply to,
conduct or matters described in Section 10(f) below); (ii) Mr. Mueller is the
sole owner of the claims that are released in this Section 7; (iii) none of
these claims has been transferred or assigned or caused to be transferred or
assigned to any other person, firm or other legal entity; and (iv) Mr. Mueller
has the full right and power to grant, execute, and deliver the releases,
undertakings, and agreements contained in this Agreement.

(e)     As specified in Section 3, Mr. Mueller’s receipt of any of the benefits
described in Section 3 shall be subject to his execution and non-revocation of
an additional release promptly following the Retirement Date, which release (i)
shall be in a form reasonably satisfactory to the Company and which release
shall be in substance substantially similar to the provisions of this Section 7,
yet shall speak as of the Retirement Date and (ii) must be executed, and any
permitted revocation period must have expired, within sixty (60) days of the
Retirement Date. 

8. Knowing and Voluntary Acknowledgment.  Mr. Mueller specifically agrees and
acknowledges that: (i) he has read this Agreement in its entirety and
understands all of its terms; (ii) he have been advised of and has availed
himself of the right to consult with an attorney prior to executing this
Agreement; (iii) he knowingly, freely and voluntarily assents to all of its
terms and conditions including, without limitation, the waiver, release and
covenants contained herein; (iv) he is executing this Agreement, including the
waiver and release, in exchange for good and valuable consideration to which he
otherwise would not be entitled; (v) he is not waiving or releasing rights or
claims that may arise after the execution of this Agreement; and (vi) he
understands that the waiver and release in this Agreement is being requested in
connection with the cessation of his employment with the Company.

9. ADEA Notice and Revocation Period.  Mr. Mueller acknowledges that he has
twenty-one (21) days to consider the terms of this Agreement and consult with an
attorney of his choice, although he may sign it sooner if he chooses to do
so.  Further, he acknowledges that he shall have an additional seven (7) days
from the date on which he signs this Agreement to revoke consent to his release
of claims under the ADEA by delivering written notice of revocation to John C.
Ale, Southwestern Energy, Human Resources Department 10000 Energy Drive,
Houston, Texas, 77389, no later than 5:00 p.m. on the seventh (7th) day after
execution of the Agreement.   However, Mr. Mueller understands that he must
execute this Agreement and not revoke it to receive the consideration and other
benefits provided in this Agreement. 





--------------------------------------------------------------------------------

 



10. Post-Employment Obligations.

(a) Confidential Information.  Mr. Mueller understands and acknowledges that
during the course of his employment and during the Advisory Term he has had and
will have access to and learned about confidential, secret and proprietary
documents, materials and other information, in tangible and intangible form, of
and relating to the Company and its businesses  (“Confidential
Information”).  He further understands and acknowledges that this Confidential
Information and the Company’s ability to reserve it for the exclusive knowledge
and use of the Company Group is of great competitive importance and commercial
value to the Company, and that improper use or disclosure of the Confidential
Information by him might cause the Company to incur financial costs, loss of
business advantage, liability under confidentiality agreements with third
parties, civil damages and criminal penalties. 

For purposes of this Agreement, Confidential Information includes, but is not
limited to, all information not generally known to the public, in spoken,
printed, electronic or any other form or medium, relating directly or indirectly
to: business processes, practices, methods, policies, plans, publications,
documents, research, operations, services, strategies, techniques, agreements,
contracts, terms of agreements, transactions, potential transactions, drilling
plans, potential drilling plans, areas of interest, potential areas of interest,
negotiations, pending negotiations, shape files, seismic data, geologic data or
information, know-how, trade secrets,  computer programs, computer software,
applications, work-in-process, databases, manuals, records, systems, supplier
information, vendor information, financial information, results, accounting
information, accounting records, legal information, marketing information,
pricing information, payroll information, staffing information, personnel
information, employee lists, supplier lists, vendor lists, developments,
graphics, drawings, sketches, market studies, sales information, revenue, costs,
formulae, notes, inventions, unpublished patent applications, original works of
authorship, discoveries, experimental processes, experimental results,
specifications of the Company Group or its businesses or any existing or
prospective customer, supplier, investor or other associated third party, or of
any other person or entity that has entrusted information to the Company in
confidence.

 Mr. Mueller understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.

 Mr. Mueller understands and agrees that Confidential Information developed by
him in the course of his employment or during the Advisory Term shall be subject
to the terms and conditions of this Agreement.  Confidential Information shall
not include information that is generally available to and known by the public
at the time of disclosure to Mr. Mueller, provided that such disclosure is
through no direct or indirect fault of Mr. Mueller or person(s) acting on his
behalf.

(b) No Disclosure or Use.  Mr. Mueller agrees and promises: (i) to treat all
Confidential Information as strictly confidential; (ii) not to directly or
indirectly disclose, publish, communicate or make available Confidential
Information, or allow it to be disclosed, published, communicated or made
available, in whole or part, to any entity or person whatsoever, including other
employees of the Company Group not having a need to know and authority to know
and use the Confidential Information in connection with the business of the
Company Group and, in any event, not to anyone outside of the direct employ of
the Company Group except as required in the performance of any of his remaining
authorized employment or consulting duties to the Company; and (iii) not to
access or use any Confidential Information, and not to copy any documents,
records, files, media or other resources containing any Confidential
Information, or remove any such documents, records, files, media or other
resources from the premises or control of the Company Group, except as required
in the performance of any of the my remaining authorized



--------------------------------------------------------------------------------

 

employment or consulting duties. Nothing herein shall be construed to prevent
disclosure of Confidential Information as may be required by applicable law or
regulation, or pursuant to the valid order of a court of competent jurisdiction
or an authorized government agency, provided that the disclosure does not exceed
the extent of disclosure required by such law, regulation or order.

(c) Company Property.  Mr. Mueller agrees that all written materials, records,
data, and other documents prepared or possessed by him during his employment or
the Advisory Term, whether created, stored, or transmitted electronically or
otherwise and whether or not constituting Confidential Information, are company
property (“Company Property”).  All information, ideas, concepts, improvements,
discoveries, and inventions that are conceived, made, developed, or acquired by
Mr. Mueller individually or in conjunction with others during his employment or
consultancy (whether during business hours and whether on Company’s premises or
otherwise) which relate to Company’s business, products, or services are the
Company’s sole and exclusive property.  All memoranda, notes, records, files,
correspondence, drawings, manuals, models, specification, computer programs,
maps, and all other documents, data, or materials of any type embodying such
information, ideas, concepts, improvements, discoveries, and inventions are
Company Property.  Mr. Mueller shall return all of the Company’s documents,
data, or other Company Property to the Company on or before the expiration of
the Advisory Term or such earlier time as the Chief Executive Officer of the
Company may request.  Mr. Mueller shall not retain copies of any Company
Property.

(d) Nondisparagement.  Mr. Mueller will not make or cause to be made any oral or
written statements about the Company or members of the Company Group that are
disparaging, slanderous, libelous, or defamatory. 

(e) Cooperation.  Mr. Mueller agrees, upon the Company’s request, to reasonably
cooperate in connection with any investigation, litigation, arbitration,
regulatory proceeding, acquisition, or divestiture regarding events that
occurred during his tenure with Company.  Mr. Mueller will make himself
reasonably available to provide information, and to appear to give
testimony.  The Company will, to the extent permitted by law and applicable
court rules, reimburse Mr. Mueller for reasonable out-of-pocket expenses
(including, without limitation, reasonable attorneys’ fees and costs) that he
incurs in extending such cooperation.

(f) Government Reporting and Cooperation Permitted.  Nothing in this Agreement
will be construed to prohibit Mr. Mueller from filing a charge with, reporting
possible violations to, or participating or cooperating with any governmental
agency or entity, including but not limited to the EEOC, the Department of
Justice, the Securities and Exchange Commission, Congress, or any agency
Inspector General, or making other disclosures that are protected under the
whistleblower, anti-discrimination, or anti-retaliation provisions of federal,
state or local law or regulation; provided, however, that Mr. Mueller may not
disclose information of the Company Group that is protected by the
attorney-client privilege, except as expressly authorized by law. Mr. Mueller
does not need the prior authorization of the Company to make any such reports or
disclosures and Mr. Mueller is not required to notify the Company that he has
made such reports or disclosures.

(g) Proxy Contests.  Mr. Mueller shall not (i) himself engage in, or provide
assistance to any individual or group engaged in, any “solicitation” of
“proxies” (as such terms are defined in the rules of the Securities and Exchange
Commission) in favor of any proposal not supported by the Board or in opposition
to any proposal supported by the Board, in each case, including but not limited
to the nomination of directors or (ii) himself (individually or as part of a
group) submit any nominee to serve as director using the Company’s proxy access
regime or provide any assistance to any other individual or group wishing to do
so.





--------------------------------------------------------------------------------

 



11. Remedies.

(a)



 In the event of a breach or threatened breach by Mr. Mueller of any of the
provisions of this Agreement, Mr. Mueller hereby consents and agrees that the
Company shall be entitled to seek, in addition to other available remedies, a
temporary or permanent injunction or other equitable relief against such breach
or threatened breach from any court of competent jurisdiction, without the
necessity of showing any actual damages or that money damages would not afford
an adequate remedy, and without the necessity of posting any bond or other
security. The aforementioned equitable relief shall be in addition to, not in
lieu of, legal remedies, monetary damages or other available forms of relief.

(b)



 Should Mr. Mueller fail to abide by any of the terms of this Agreement, or if
he revokes the ADEA release contained in Section 7 above within the seven-day
revocation period, the Company may, in addition to any other remedies it may
have, reclaim any amounts paid to Mr. Mueller under the provisions of this
Agreement or terminate any benefits or payments that are later due under this
Agreement, without waiving the releases provided herein.

(c)



 Should Mr. Mueller breach any of the terms of this Agreement, to the extent
authorized by law, he will be responsible for payment of all reasonable
attorneys’ fees and costs that the Company incurs in the course of enforcing the
terms of the Agreement, including demonstrating the existence of a breach and
any other contract enforcement efforts.

12. Entire Agreement.  This Agreement, the Amendment to Award Agreements, any
exhibits or attachments, and any documents referenced in the exhibits or
attachments, is the entire agreement between Mr. Mueller and the Company and
supersedes all prior agreements and understandings between Mr. Mueller and the
Company concerning his employment, retirement, separation of employment or
consulting services, including but not limited to the Executive Severance
Agreement between the Company and Mr. Mueller dated June 2, 2008, as amended
December 19, 2008, which is of no further effect, with the exception of any
ongoing obligations regarding confidentiality, trade secrets, non-solicitation,
non-recruitment, non-competition, or other obligations or duties to protect the
Company’s goodwill and ability to conduct business, all of which shall remain in
full force and effect.  This Agreement may not be modified or amended except by
a written instrument signed by an authorized representative of the Company.  Mr.
Mueller acknowledges that, except as set forth in this Agreement, no person has
made any representations or promises on behalf of the Company and further that
this Agreement has not been executed in reliance on any representation or
promise except those contained herein.

13. Waivers.  Waiver by either Mr. Mueller or by the Company of any breach or
default by the other party of any of the terms of this Agreement shall not
operate as a waiver of any other breach or default, whether similar to or
different from the breach or default waived.  No waiver of any provision of this
Agreement shall be implied from any course of dealing between the parties hereto
or from any failure by either party hereto to assert its or his rights hereunder
on any occasion or series of occasions.

14. Deductions and Withholdings.  All amounts payable under this Agreement shall
be paid less deductions and income and payroll tax withholdings as may be
required under applicable law and any benefits and perquisites provided to Mr.
Mueller under this Agreement shall be taxable to Mr. Mueller as may be required
under applicable law.

15. Section 409A.

(a) The Company acknowledges that Mr. Mueller is a “specified employee” as
defined and applied in Section 409A of the Internal Revenue Code, as amended
(the “Code”), and as such, may be subject to the imposition of certain
additional  taxes, interest and other penalties with respect to amounts or
benefits payable under this Agreement in connection with his resignation
hereunder in the event such payments or other benefits are found to constitute
deferred compensation payments under Section 409A of the Code. Therefore,
notwithstanding anything to the



--------------------------------------------------------------------------------

 

contrary in this Agreement, any payments or benefits due hereunder, that
constitute deferred compensation payments under Section 409A of the Code may not
commence or be paid to Mr. Mueller until the first business day following the
six-month anniversary of Mr. Mueller’s “separation from service” within the
meaning of Section 409A (the “Payment Date”), except to the extent any
regulations or guidance issued by the Internal Revenue Service under Section
409A of the Code does not subject such payments or benefits to Section 409A;
provided, that any payments in respect of any amounts due to Mr. Mueller under
Section 3 (whether payable in a lump sum or in installments in accordance with
the Company’s regular payroll practices or otherwise) that were so delayed
during such six-month period shall be paid in the aggregate as soon as
administratively practicable following the Payment Date.  Notwithstanding the
foregoing, in the event of Mr. Mueller’s death prior to the Payment Date, Mr.
Mueller’s estate shall be entitled to the amounts required to be paid on the
Payment Date under Section 3 as of the first business day of the month
immediately following Mr. Mueller’s death and the Company shall make the
required payments as promptly as practicable following such date.    For
purposes of Section 409A of the Code, each payment under this Agreement shall be
treated as a right to a series of separate payments so that each payment is
designated as a separate payment for purposes of Section 409A of the Code.  All
reimbursements and in-kind benefits provided under this Agreement which
constitute a payment of nonqualified deferred compensation under Section 409A of
the Code, shall be made or provided in accordance with the requirements of
Section 409A of the Code, including, where applicable, the requirements that:
(i) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during a calendar year may not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year;
(ii) the reimbursement of an eligible expense will be made on or before the last
day of the calendar year following the year in which the expense is incurred;
and (iii) the right to reimbursement or in kind benefits is not subject to
liquidation or exchange for another benefit.

(b) Furthermore, if prior to the Payment Date, Section 409A is modified to allow
for any of the payments to be provided hereunder to Mr. Mueller to be made prior
to the Payment Date without additional cost to Mr. Mueller by reason of such
earlier payments, then all such payments shall be accelerated and shall be made
as promptly as practicable following the release of the modifications to Section
409A, in accordance with the terms of such modifications.

(c) If any provision of this Agreement contravenes any regulations or Department
of the Treasury guidance promulgated under Section 409A of the Code, or could
cause any amounts or benefits hereunder to be subject to taxes, interest or
penalties under Section 409A of the Code, the Company may, in its sole
discretion and without Mr. Mueller’s consent, modify the Agreement to: (i)
comply with, or avoid being subject to, Section 409A of the Code and avoid the
imposition of taxes, interest and penalties under Section 409A of the Code, and
(ii) maintain, to the maximum extent practicable, the original intent of the
applicable provision without contravening the provisions of Section 409A of the
Code. This Section 15 is not intended to create an obligation on the part of the
Company to modify this Agreement and does not guarantee that the amounts or
benefits owed under the Agreement will not be subject to additional taxes,
interest and penalties under Section 409A of the Code.

16. Choice of Law and Forum.  This Agreement is entered into under, and shall be
governed for all purposes by, the laws of the State of Texas, excluding
applicable conflict-of-law rules.  Venue for any dispute arising out of or
relating to this Agreement, Mr. Mueller’s employment, retirement or termination
of employment, shall be exclusively in a court of competent jurisdiction in
Harris County, Texas, and Mr. Mueller waives his right to bring a claim or suit
elsewhere.

17. Waiver of Jury Trial.  EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT HE OR IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL ACTION, PROCEEDING, CAUSE OF ACTION OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR MR. MUELLER’S EMPLOYMENT,
RETIREMENT OR CESSATION OF EMPLOYMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES
THAT (A) NO REPRESENTATIVE OF THE



--------------------------------------------------------------------------------

 

OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE OTHER PARTY WOULD
NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) HE
OR IT HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) HE OR IT MAKES THIS
WAIVER KNOWINGLY AND VOLUNTARILY, AND (D) HE OR IT HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS AGREEMENT.

18. Severability.  Should any provision of this Agreement be declared or
determined by any court of competent jurisdiction to be illegal, invalid, or
unenforceable, the legality, validity and enforceability of the remaining parts,
terms or provisions shall not be affected thereby, and the illegal,
unenforceable, or invalid provision or provisions shall be deemed not to be a
part of this Agreement.  However, if any part of Section 7 shall be held
invalid, Mr. Mueller will immediately execute a valid release of claims relating
to his employment with the Company.

19. Nonadmission.  Nothing in this Agreement shall be construed as an admission
of wrongdoing or liability on the part of the Company Group or Mr. Mueller.

20. Captions.  Captions and headings of the sections and paragraphs of this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the caption or heading of any section or
paragraph.

21. Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument.

 





--------------------------------------------------------------------------------

 



I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THE FOREGOING AGREEMENT, THAT I
UNDERSTAND ALL OF ITS TERMS, THAT I UNDERSTAND THAT IT CONTAINS A COMPLETE
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS, AND THAT I AM ENTERING INTO IT
KNOWINGLY AND VOLUNTARILY.



 

/s/ STEVEN L. MUELLER

Steven L. Mueller

Date:  January 11, 2016

ACCEPTED AND AGREED:

 

Southwestern Energy Company

/s/ JOHN D. GASS

By:  John D. Gass

Co-Chairman, Compensation Committee of the Board of Directors

Date: January 7, 2016

 



--------------------------------------------------------------------------------